Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-23853, 333-57602, 333-108489, 333-135156, 333-149954 and 333-158374) of our reports dated August 16, 2010, relating to the consolidated financial statements and internal control over financial reporting of Patriot Scientific Corporation and subsidiaries appearing in this Annual Report on Form 10-K of Patriot Scientific Corporation for the year ended May 31, 2010. /s/ KMJ Corbin & Company LLP Costa Mesa, California August 16, 2010
